Citation Nr: 1002548	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-06 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for spinal stenosis, lumbar 
spine, to include as secondary to service-connected pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran requested a video conference hearing before a 
Veterans Law Judge at his local RO in his March 2007 
substantive appeal on a VA Form 9 and in a statement dated in 
June 2007.  He withdrew his request for a hearing in a 
statement to the RO dated in September 2008.


FINDING OF FACT

The evidence of record does not show that the Veteran's 
current spinal stenosis, lumbar spine, is related to service 
or his service-connected pes planus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for spinal 
stenosis, lumbar spine, have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the Veteran submitted his claim in January 2006.  He 
was notified by letter dated in January 2006 of the evidence 
necessary to substantiate a claim for service connection 
secondary to a service-connected disability, as well as the 
Veteran's and VA's respective duties for obtaining evidence.  
In May 2006, the RO issued a rating decision denying the 
Veteran's claim.  The Veteran was notified in January 2007 of 
how VA determines disability ratings and effective dates for 
service-connected disabilities.  He also was notified of the 
evidence necessary to substantiate a claim for direct service 
connection at this time.

Given the above, the Board finds that VA's duty to notify was 
not satisfied prior to the initial unfavorable decision by 
the AOJ.  Under such circumstances, the duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Instead, such notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), is sufficient to cure a timing defect).

The notice timing error in this case was not prejudicial to 
the Veteran.  After providing complete notice subsequent to 
the initial unfavorable decision by the AOJ, the AOJ 
readjudicated the case by way of a SSOC in December 2007.  
The Veteran also has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond.  The Board finds that these 
actions have essentially cured the error.  As the timing 
error did not affect the essential fairness of the 
adjudication, the Board may therefore proceed to finally 
decide the Veteran's appeal.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA has obtained the Veteran's service treatment records and 
VA outpatient treatment records.  In addition, the Veteran 
submitted private treatment records from Dr. A.L., Dr. 
E.L.D., and Florida Fitness & Rehabilitation, Inc., as well 
as statements from D.R., B.M., and L.C.  The Veteran was 
afforded a VA examination in May 2006.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks entitlement to service connection for 
spinal stenosis of the lumbar spine.  He contends that this 
condition was incurred in or aggravated during service.  In 
the alternative, he contends that this condition is 
proximately due to, the result of, or permanently aggravated 
by his service-connected pes planus.

Service connection means that the facts establish that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish 
direct service connection for a disability, there generally 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection is presumed where a Veteran 
served 90 days or more and manifested a chronic disease, such 
as arthritis, to a compensable degree within one year from 
the date of separation from service.  However, this 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection also may be granted on a secondary basis 
if a current non-service-connected disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing entitlement to 
secondary service connection requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability. 
 38 C.F.R. §§ 3.310(a) and 3.310(b); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 
Vet. App. 509, 512 (1998).  Where a service-connected 
disability aggravates a non-service-connected disability, a 
Veteran may be compensated for the degree of his non-service-
connected disability (but only that degree) over and above 
that which existed prior to the aggravation.  Allen, 7 Vet. 
App. at 448.  Evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required to establish 
aggravation.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess 
the probative value of all the evidence, including medical 
evidence.  The weight and credibility of evidence may be 
discounted "in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the 
Board must account for evidence which it finds to be 
persuasive or unpersuasive and provide reasons for rejecting 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

The Veteran's service treatment records indicate that the 
Veteran has pes planus but do not reveal any complaint of, 
treatment for, or was diagnosed with a back condition.  
Indeed, the Veteran reported no bone, joint, or other 
deformity at entry into service in 1959 and at separation 
from service in 1963.  Upon examination in 1959 and 1963, his 
spine and musculoskeletal system also were determined to be 
clinically normal.

Subsequent to service, the Veteran received private treatment 
for pes planus from Dr. A.L.  In addition to his chief 
complaint of pain in his feet, the Veteran also reported to 
Dr. A.L. in April 1998 that he has back pain.

The Veteran filed his claim in January 2006.  At this time, 
the Veteran also sought treatment for back pain from the VA 
Medical Center (VAMC) in Ft. Myers, Florida.  He did not 
identify any specific back injury, instead indicating his 
belief that his back pain comes from his pes planus.  Upon 
palpation, the Veteran's pain was localized in the lower 
lumbar spine and left sacroiliac regions.  He was diagnosed 
with back pain.

Dr. E.L.D. evaluated the Veteran for chronic back pain in 
March 2006.  He described the pain as having a duration of 
one year, being spontaneous in onset, and being limited 
strictly to the lumbosacral region.  Magnetic resonance 
imaging (MRI) revealed a midline disc protrusion at the 3-4 
and 4-5 level with secondary spinal stenosis.  Dr. E.L.D. 
diagnosed with Veteran with lumbar spinal stenosis and 
recommended epidural steroid injections.

In May 2006, the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported the onset of 
back pain approximately one year before the examination and 
indicated that the pain does not radiate to his legs.  Upon 
examination and a review of the Veteran's service record, the 
examiner diagnosed the Veteran with spinal stenosis.  He 
opined that this condition is unlikely to be related to the 
Veteran's service because of the long period between service 
and the onset of the Veteran's symptoms and because there is 
no direct connection between the condition and planovalgus 
feet.

From June 2006 throughout 2007, the Veteran continued to seek 
treatment for a variety of health issues from the VAMC in Ft. 
Myers, Florida as well as the VAMC in Bay Pines, Florida.  VA 
treatment records from the facilities indicate that the 
Veteran underwent epidural steroid injections as recommended 
by Dr. E.L.D.  He was diagnosed with lumbar pain, chronic, 
with episodic flareups.

In February 2007, VA received two statements in support of 
the Veteran's claim.  B.M., the Veteran's supervisor, 
indicated that the Veteran's position requires him to walk to 
different parts of the company plant.  B.M. noted that the 
Veteran often would complain of back and feet pain after 
returning to his desk from such walks.  He also described 
witnessing the Veteran wince in discomfort.  D.R., the 
Veteran's daughter and a registered nurse, stated that the 
Veteran's has been forced to walk differently because of his 
feet pain, which has in turn affected his knees, hips, and 
back.

The Veteran also submitted a statement in support of his 
claim in March 2007.  He indicated that the epidural steroid 
injections did nothing to relieve his pain.

In May 2007, an MRI was performed on the Veteran's back at 
the VAMC in Bay Pines, Florida.  Extensive degenerative 
endplate changes were found at L4-5 and L3-4, with moderate 
annular disc bulging, marginal spurring, and facet 
degenerative changes contributing to moderate central canal 
stenosis and bilateral foraminal stenosis.  Moderate 
bilateral subarticular recess stenosis also was present at 
L2-3 due to annular disc bulging and marginal spurring.

The Veteran received physical therapy for his back condition 
from Florida Fitness & Rehabilitation, Inc. in 2007.  The 
Veteran's physical therapist indicated in a July 2007 
progress note that the Veteran's "foot position lends to 
increased stress up the kinetic chain" and recommended that 
he obtain proper orthotics and shoes.  In a November 2007 
progress note, the physical therapist noted that the Veteran 
still had not obtained proper orthotics.

VA treatment records from the VAMCs in Ft. Myers, Florida, 
and Bay Pines, Florida, dated from March 2008 to July 2008 
continue to identify lumbar pain, chronic, with episodic 
flareups as part of the Veteran's medical history.

L.C., the Veteran's son-in-law, submitted a statement in 
support of the Veteran's claim in June 2008.  L.C. noted that 
the Veteran's inability to walk properly not only affects his 
feet, but also directly affects his lower back and hips.

In light of the evidence, the Board finds that entitlement to 
service connection for spinal stenosis, lumbar spine, is not 
warranted.  The Veteran currently is diagnosed with spinal 
stenosis, back pain, and lumbar pain, chronic, with episodic 
flareups.  However, there is no evidence that the Veteran 
incurred or aggravated a back condition while in service.  
The Veteran does not identify any in-service event which 
resulted in a back injury or aggravated a preexisting back 
injury.  His service treatment records also do not reveal any 
such event.  Indeed, absent from these records is any 
indication that the Veteran ever complained of, received 
treatment for, or was diagnosed with any back condition while 
in service.  Further, upon separation from service, the 
Veteran's spine and musculoskeletal system were noted to be 
normal.

There also is no probative evidence associating the Veteran's 
spinal stenosis, lumbar spine, with the Veteran's service.  
The examiner who conducted the Veteran's May 2006 VA C&P 
examination rendered the opinion that the Veteran's back 
condition was not related to his service.  The Court has held 
that when considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the Veteran did 
not complain of the disorder at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the Veteran 
first reported low back pain in April 1998.  The absence of 
any evidence of the Veteran's complaint of or treatment for a 
back condition, to include low back pain, for more than 34 
years after his separation from service is significant 
evidence against the Veteran's claim.

With respect to secondary service connection, there is no 
objective evidence that the Veteran's back condition was 
proximately due to, the result of, or permanently aggravated 
by the Veteran's service-connected pes planus.  In this 
regard, the VA examiner opined that the Veteran's spinal 
stenosis, lumbar spine, was not related to his service-
connected planovalgus feet, also known as pes planus, because 
there is no direct connection between these conditions.

The Board acknowledges the notation by the Veteran's physical 
therapist in a July 2007 progress note from Florida Fitness & 
Rehabilitation, Inc. that the Veteran's "foot position lends 
to increased stress up the kinetic chain."  It is unclear to 
the Board what the physical therapist meant by the phrase 
"up the kinetic chain;"  this phrase is not defined 
anywhere in the records from Florida Fitness & 
Rehabilitation, Inc.  Accordingly, it is not apparent to the 
Board that the physical therapist intended to indicate that 
the Veteran's foot problems caused his back problems by using 
the phrase.

The Board also acknowledges the statements of D.R., the 
Veteran's daughter and a registered nurse, and L.C., the 
Veteran's son-in-law.  D.R. and L.C. both note that the 
Veteran's pes planus has caused him to walk differently and 
indicate their belief that his abnormal gait has in turn 
affected his back.  While D.R. and L.C. are competent to 
provide such lay evidence because each has personally 
observed the Veteran, the Board finds that the credibility of 
this evidence is outweighed by that in the Veteran's May 2006 
VA C&P examination for several reasons.  First, D.R. and 
L.C., as the Veteran's daughter and son-in-law respectively, 
each has a personal interest in the outcome of the Veteran's 
claim whereas the VA examiner does not.  Second, even setting 
aside personal interest, L.C. is not a medical professional 
and therefore has not been trained to determine the etiology 
of medical conditions.  D.R., as a registered nurse, is a 
medical professional.  However, she did not provide any 
rationale for her opinion that the Veteran's back conditions 
stems from his pes planus.  Finally, neither D.R. nor L.C. 
conducted a thorough examination of the Veteran for the 
purpose of evaluating his claim.  The VA examiner, in 
contrast, rendered his opinion that the Veteran's spinal 
stenosis, lumbar spine, was not related to his service-
connected pes planus after a thorough examination of the 
Veteran.

Accordingly, service connection for spinal stenosis, lumbar 
spine, is denied on a direct and secondary basis.  In 
reaching these decisions above, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for spinal stenosis, lumbar 
spine, to include as secondary to service-connected pes 
planus, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


